Case: 21-60537      Document: 00516418486         Page: 1    Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 3, 2022
                                  No. 21-60537
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Ferdinand Folebe Asongafac,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 186 543


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ferdinand Folebe Asongafac is a native and citizen of Cameroon. He
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from an order of the immigration judge (IJ) concluding
   that he was ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60537        Document: 00516418486         Page: 2    Date Filed: 08/03/2022




                                     No. 21-60537


   Convention Against Torture (CAT). We review the BIA’s decision and will
   consider the IJ’s decision only to the extent it influenced the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Asongafac attacks the various inconsistencies cited by the BIA in
   support of its affirmance of the IJ’s adverse credibility finding. Neither the IJ
   nor the BIA, however, was required to accept Asongafac’s explanations for
   the discrepancies, even if those explanations were plausible. See Santos-
   Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). The BIA cited “specific
   and cogent reasons derived from the record” to support the adverse
   credibility determination. Singh, 880 F.3d at 225 (quoting Wang v. Holder,
   569 F.3d 531, 537 (5th Cir. 2009)). Asongafac has failed to demonstrate that
   it is clear from the totality of the circumstances that no reasonable factfinder
   could make an adverse credibility ruling in his case. Wang, 569 F.3d at 538-
   40.
          The record also reflects that the IJ and the BIA gave “meaningful
   consideration” to what Asongafac labels corroborating evidence. Cabrera v.
   Sessions, 890 F.3d 153, 162 (5th Cir. 2018). He has not shown that the record
   compels this court to overturn the BIA’s determination to the extent it
   determined that he failed to present reasonably available corroborating
   evidence. See Rui Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011).
          Asongafac also asserts that the agency failed to consider evidence of
   country conditions in Cameroon. The country reports do not “resolve the
   inconsistencies that the BIA found so troubling,” and Asongafac “has
   offered no explanation for how these materials corroborate, much less
   independently support, his claims.” Ghotra v. Whitaker, 912 F.3d 284, 290
   (5th Cir. 2019).
          The IJ’s, as affirmed by the BIA, adverse credibility determination,
   which is supported by substantial evidence, is fatal to Asongafac’s claims for




                                          2
Case: 21-60537      Document: 00516418486           Page: 3   Date Filed: 08/03/2022




                                     No. 21-60537


   asylum and withholding of removal because, without credible testimony,
   Asongafac cannot establish the requisite subjective fear of future persecution.
   See Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021). Asongafac has
   abandoned his claim for protection under the CAT because he has not raised
   a challenge to the denial of that claim. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003).
          The petition for review is DENIED.




                                          3